 1
 2
 3                               UNITED STATES DISTSRICT COURT
 4                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 5
 6   UNITED STATES OF AMERICA                              )        Case No. 2:97-CR-00102
                                                           )
 7                  Plaintiff,                             )
                                                           )        [PROPOSED] ORDER TO RECONVEY
 8                       v.                                )        DEED OF TRUST
                                                           )
 9   WILLIAM RIDDICK, MARGARET                             )
     RIDDICK, and KEITH RIDDICK,                           )
10                                                         )
                                                           )
                    Defendants.                            )
11
12
13          IT IS SO ORDERED that the property bond in the above-captioned case, docket item
14   205, shall be exonerated and title to the real property be reconveyed to Michael R. Ghezevat.
15   Dated: July 1, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                 Request and [Proposed] Order to Reconvey Deed of Trust
